Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/23/2020 in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by
the examiner.
Claim Objections
Claim 1,2,10,13,20 objected to because of the following informalities:
Claim 1 recites “when the first laminate section is infiltrated with the infiltration material” should read “when the laminate section is infiltrated with the infiltration material”.  
Claim 1 recites “wherein the feature laser cut into the laminate section is a channel with one or more turbulators projecting into the channel” should read “wherein the feature is laser cut into the laminate section comprised of a channel with one or more turbulators projecting into the channel”
Claim 1 recites “wherein laser cutting the laminate section forms an oxide layer on the one more surfaces of the feature” should read “wherein the laser cutting the laminate section forms an oxide layer on the one more surfaces of the feature”.
Claim 8 recites “wherein laser cutting the laminate section takes place in an atmosphere” should read “wherein the laser cutting the laminate section takes place in an atmosphere”.
Claim 9 recites “wherein laser cutting the second laminate section forms an oxide layer on the one more surfaces of the feature of the second laminate section” should read “wherein the laser cutting the second laminate section forms an oxide layer on the one more surfaces of the feature of the second laminate section”.
Claim 12 recites “wherein laser cutting the first laminate section forms an oxide layer on the one more surfaces of the feature; wherein laser cutting the second laminate section forms an oxide layer on the one more surfaces of the feature of the second laminate section” should read “wherein the laser cutting the first laminate section forms an oxide layer on the one more surfaces of the feature; wherein the laser cutting the second laminate section forms an oxide layer on the one more surfaces of the feature of the second laminate section”.
Claim 14 recites “wherein laser cutting the third laminate section forms an oxide layer on the one more surfaces of the feature of the third laminate section” should read “wherein the laser cutting the third laminate section forms an oxide layer on the one more surfaces of the feature of the third laminate section”.
Claim 16 recites “wherein laser cutting the third laminate section forms an oxide layer along the one or more surfaces of the surface ablation at the first side of the third laminate section” should read “wherein the laser cutting the third laminate section forms an oxide layer along the one or more surfaces of the surface ablation at the first side of the third laminate section”.
Claim 20 recites “wherein laser cutting the first laminate section forms an oxide layer on the one more surfaces of the feature; wherein laser cutting the second laminate section forms an oxide layer on the one more surfaces of the feature of the second laminate section; wherein laser cutting the third laminate section forms an oxide layer on the one more surfaces of the feature of the third laminate section” should read “wherein the laser cutting the first laminate section forms an oxide layer on the one more surfaces of the feature; wherein the laser cutting the second laminate section forms an oxide layer on the one more surfaces of the feature of the second laminate section; wherein the laser cutting the third laminate section forms an oxide layer on the one more surfaces of the feature of the third laminate section”,
Claim 2,13,20 recites “CMC” should read “ceramic matrix composite (CMC)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6,8-9,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan US 20170101873 in view of Tuertscher 20160115086.

Morgan teaches:
1. A method of forming a laminate component (abstract), the method comprising: 
laser cutting (page.2,para.0024, line 30; laser drilling) a laminate section (see figure 5 below where the examiner labeled originally not labeled laminate section) formed of one or more plies (fig.5, 60; The ceramic matrix composite ply 60 may be a single ply or a plurality of plies) to define a feature (fig.5, 502; void) having one or more surfaces (fig.5;502 - void, surfaces around the void); and 
infiltrating (fig.5, step 511) the laminate section (see figure 5 below where the examiner labeled originally not labeled laminate section) with an infiltration material (page.3, para.0026, right column, line 2; silicon), wherein when the first laminate section is infiltrated with the infiltration material, prevents the infiltration material from infiltrating therethrough (page.3, para.0026, right column, line 1-5; The cavities include a sufficient diameter and length such that the matrix material, such as silicon, does not infiltrate, or otherwise does not sufficiently infiltrate the cavity, such that the cavity remains open after densification).

2. The method of claim 1, wherein the one or more plies are formed of a CMC material (fig.5,60; a ceramic matrix composite ply; page.2, par.0024, line 5-6,8-18; suitable materials forms ceramic matrix composite ply) .

4. The method of claim 1, wherein the infiltration material comprises silicon (page.3, para.0026, right column, line 2; silicon).

5. The method of claim 1, further comprising: curing the laminate section (fig.5, curing process step 509) at elevated temperature and pressure in an autoclave (page.3,para.0025, line 33-36; The stack is subject to typical autoclave pressures and temperature cycles used in the industry for ceramic composite materials, autoclaving pulls out any volatiles remaining in the plies (curing)).

6. The method of claim 5, wherein laser cutting (page.2,para.0024, line 30; laser drilling) the laminate section (see figure 5 below where the examiner labeled originally not labeled laminate section) formed of the one or more plies (fig.5, 60; The ceramic matrix composite ply 60 may be a single ply or a plurality of plies) to define the feature (fig.5, 502; void) having the one or more surfaces (fig.5;502 - void, surfaces around the void) occurs prior to curing (fig.5; step 509; place stack into autoclave after formed void in step 503) the laminate section at elevated temperature and pressure in the autoclave (page.3,para.0025, line 33-36; The stack is subject to typical autoclave pressures and temperature cycles used in the industry for ceramic composite materials, autoclaving pulls out any volatiles remaining in the plies (curing)).

8. The method of claim 1, wherein laser cutting (page.2,para.0024, line 30; laser drilling) the laminate section (see figure 5 below where the examiner labeled originally not labeled laminate section) takes place in an atmosphere (page.2, para.0024, line 30-33; suitable void forming techniques include, of laser drilling, electrical discharge machining, and cutting or machining the ceramic matrix composite material of the ceramic matrix composite ply; it would be obvious for laser cutting the laminate in an atmosphere).

9. The method of claim 1, wherein the laminate section is a first laminate section (see figure 5 below where the examiner labeled originally not labeled first laminate section) , and wherein the method (abstract) further comprises: laser cutting (page.2,para.0024, line 30; laser drilling) a second laminate section (see figure 5 below where the examiner labeled originally not labeled second laminate section) formed of one or more plies (fig.5, 506 (equivalent to 60); second ceramic matrix composite ply; The ceramic matrix composite ply 60 may be a single ply or a plurality of plies) to define a feature (fig.5, 502 in 506; void) having one or more surfaces (fig.5; 502 in 506- void, surfaces around the void), and laying up (fig.5, 507) the second laminate section so that the feature (fig.5, 502 in 506; void) of the second laminate section and the feature (fig.5, 502 in 504; void)of the first laminate section define a cavity (fig.5, 70; cavity; fig.5, 512; the stack in step of 507; stack 512 includes first and second laminate sections), and wherein during infiltrating (fig.5, step 511), the first laminate section and the second laminate section (fig.5, 512; the stack in step of 507; stack 512 includes first and second laminate sections) are infiltrated (fig.5, step 511) with the infiltration material (fig.5, 513; liquid matrix material; page.3, para.0026, right column, line 2; silicon) and prevent the infiltration material from infiltrating into the cavity (fig.5; step 509; page.3, para.0026; The cavities include a sufficient diameter and length such that the matrix material, such as silicon does not infiltrate) .

11. The method of claim 1, wherein the laminate section (see figure 5 below where the examiner labeled originally not labeled laminate section) has an external surface (fig.5. step 501; upper surface), and wherein the feature is laser cut along the external surface of the laminate section (fig.5, the laminate forms void in step 503;  page.2, para.0024, line 25-28; void 502 is formed by forming openings discontinuously in plies 60, wherein the plies 60, each having portions cut or otherwise removed along their edges, are fit together to form a void). 

    PNG
    media_image1.png
    1036
    898
    media_image1.png
    Greyscale



Tuertscher teaches:	
1. wherein laser cutting the laminate section forms an oxide layer on the one more surfaces of the feature (fig.3,30 - a fugitive material or inserts; fig.4, 230; page.3,para.0032, line 12-14; It should also be understood that the inserts 30 of FIG.3 become the cavities or features 230 in FIG.4. It is desirable that various CMC components have inner cavities 230 for various functions including, but not limited to, cooling slots, holes. page.4, para.0039, line 8; silicon oxide; page.3,para.0032, line 20-23;The inserts 30 are capable of formation in various manners, such as tape cast, preformed silicon oxide tubes, spray, screen print, rapid prototype polymer coating with boron nitride or injection molding; examiner note: all limitation disclosed above have noticed that silicon oxide can forms on the surface of feature as layer for CMC).

the oxide layer formed on the one or more surfaces of the feature (see discussed above).

3. The method of claim 1, wherein the oxide layer is a silicon oxide layer (fig.3, 30; page.4, para.0039, line 8; the fugitive material inserts 30 include silicon oxide; see discussed above).

9. wherein laser cutting the second laminate section forms an oxide layer on the one more surfaces of the feature of the second laminate section; 
and the oxide layer formed on the one or more surfaces of the feature of the first laminate section and the oxide layer formed on the one or more surfaces of the second laminate section (see discussed above).
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Morgan by using silicon oxide material on the surface of feature as taught by Tuertscher because an internal cavity may be formed within a CMC preform and ingress of the molten silicon infiltrant into the internal cavity during melt infiltration may be prevented or at least inhibited by use of specific inserts 30 (page.4, para.0038, line 1-4); in addition, the silicon is a high-barrier layer against moisture, gas to protect laminate cavity. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan US 20170101873 in view of Tuertscher 20160115086 in further view of Morgan ‘873.

Morgan in view of Tuertscher teaches the invention as discussed above, but is silent on feature is formed after curing the laminate.

Morgan ‘873 teaches:

7. The method of claim 5, wherein laser cutting the laminate section formed of the one or more plies to define the feature having the one or more surfaces (see Morgan in view of Tuertscher discussed above) occurs after curing the laminate section at elevated temperature and pressure in the autoclave (fig.7, curing the laminate at step 705 and formed plies recess at step of 707; page.4, para.0030, line 1-2). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Morgan in view of Tuertscher by forming cavity/void after curing the laminate as taught by Morgan ‘873 in order to forming a recessed area, such as a channel or groove in the rigidized preform after curing. To forming recess/cavity/groove to more than one cured CMC after curing/rigidize which saving the time of laser process, thereby increasing the efficient of manufacture processing. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan US 20170101873 in view of Tuertscher 20160115086 in further view of Subramanian US 20190106990.

Morgan in view of Tuertscher teaches the invention as discussed above, but is silent on tubulators.
	
Subramanian teaches:
10. The method of claim 1, wherein the feature laser cut into the laminate section is a channel (see Morgan discussed above) with one or more turbulators projecting into the channel (fig.6, 37 - roughened surface, page.3, para.0035, line 8; The roughened surface 37 may be provided during formation by laser; 22 – cooling channel).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Morgan in view of Tuertscher by using roughened surface for cooling channel as taught by Subramanian in order to provide for enhanced cooling or enhanced heat transfer with the cooling fluid flowing through the channel (page.4,para.0035). 


Claim 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian US 20190106990 in view of Morgan US 20170101873 in further view of Tuertscher 20160115086  .

Subramanian teaches:
12. A method of forming a laminate component (abstract), the method comprising: laser cutting (page.5, para.0047, line 12, laser cutting) a first laminate section (see figure 15 below where the examiner labeled originally not labeled first laminate section)  to define a feature (fig.11; page.5, para.0047, line 3-5, 7-12; ; the body 12 of any one or more laminates 10 (first or third laminate), 32 (second laminate) as described herein may be cut out to form laminates having a desired body shape; first laminate (10) forms a cooling channel 22, an inlet 24, an outlet 26, and openings 28 as described herein may be formed in or through the body 12 or on the top surface 14, the bottom surface 16, or both) having one or more surfaces (fig.11; surface inside of body(12) surround openings, cooling channel, inlet hole), laser cutting a second laminate section to define a feature (fig.11, page.5 para.0047, line 3-5, 13-17; the body 12 of any one or more laminates 10 (first or third laminate), 32(second laminate) as described herein may be cut out to form laminates having a desired body shape; a cooling channel 22, an inlet 24, an outlet 26, and openings 28 may also be formed through the body or on the top surface 14 and/or bottom surface 16 of the second laminate 32) having one or more surfaces (fig.11; surface inside of body(12) surround openings, cooling channel, inlet hole), laying up(fig.16) the second laminate section so that the second laminate section (see figure 15 below where the examiner labeled originally not labeled second laminate section) and the first laminate section (see figure 15 below where the examiner labeled originally not labeled first laminate section) form at least a portion of the laminate component (fig.15,16, 10(bottom),32) and so that the feature of the second laminate section is positioned in communication with the feature of the first laminate section (fig.15, first laminate 10 (below second laminate 32) and second laminate 32, they are in communication with the opening, cooling channel, inlet hole).

14. The method of claim 12, further comprising: laser cutting (page.5, para.0047, line 12, laser cutting) a third laminate section (see figure 15 below where the examiner labeled originally not labeled third laminate section) to define a feature (fig.11; page.5, para.0047, line 3-5, 7-12; ; the body 12 of any one or more laminates 10 (first or third laminate), 32 (second laminate) as described herein may be cut out to form laminates having a desired body shape; third laminate (10) forms a cooling channel 22, an inlet 24, an outlet 26, and openings 28 as described herein may be formed in or through the body 12 or on the top surface 14, the bottom surface 16, or both) having one or more surfaces (fig.11; surface inside of body(12) surround openings, cooling channel, inlet hole), and laying up (fig.15, 66; laminate group) the third laminate section so that the third laminate section forms at least a portion of the laminate component (fig.15, 66; laminate group; fig,16; 10 and 32)  and so that the feature of the third laminate section is positioned in communication with the feature of the second laminate section (fig.15, the laminate(10 above of second laminate 32) lay up to laminate (32) and communicate with the opening, cooling channel, inlet hole of the second laminate section). 

15. The method of claim 14, wherein the first laminate section extends between a first side and a second side, the second laminate section extends between a first side and a second side, and the third laminate section extends between a first side and a second side (see figure 15 below where the examiner labeled originally not labeled first, second and third laminate section, and first side and second side), and wherein the feature defined by the first laminate section is a surface ablation (page.5, para.0047, line 7-12; a cooling channel 22, an inlet 24, an outlet 26, and openings 28 as described herein may be formed on the top surface(first side of first laminate) by laser cutting(surface cutting as ablation)), the feature defined by the second laminate section is a channel (fig.11,22, cooling channel) aligned with the surface ablation of the first laminate section (fig.15; since first laminate cutting the  upper surface at same location in the body as second laminate cutting through the body, therefore, the cooling channel of second laminate aligned with upper surface of first laminate), the channel having a depth extending between the first side and the second side of the second laminate section (page.5, para.0047, line 13-17; a cooling channel 22, an inlet 24, an outlet 26, and openings 28 may also be formed through the body of the second laminate 32; fig.15; since cooling channel is cut through, therefore it has a depth extend between first and second sides) and the feature defined by the third laminate section (see figure 15 below where the examiner labeled originally not labeled third laminate section) is a through hole (page.5 para.0047, line 7-12; third laminate (10) one or more of an inlet 24 as described herein may be formed through the body by laser cutting) aligned at least in part with the channel of the second laminate section (page.5,para.0047, line 14;  Subramanian is silent on the function in this embodiment as known function because Subramanian have taught function of inlet 24 in page.2, para.0027; an inlet 24 for the introduction of a cooling fluid into the cooling channel 22), the through hole having a depth extending between the first side and the second side of the third laminate section (page.5 para.0047, line 7-12; third laminate (10) one or more of an inlet 24 as described herein may be formed through the body by laser cutting; since cooling channel is cut through, therefore it has a depth extend between first and second sides)).

16. The method of claim 15, further comprising: laser cutting (page.5, para.0047, line 12, laser cutting) the third laminate section (see figure 15 below where the examiner labeled originally not labeled third laminate section) to define a second feature (fig.15; page.5, para.0047, line 7-12; third laminate (same manner as first laminate) forms one or more of a cooling channel 22, an inlet 24, an outlet 26, and openings 28 as described herein may be formed on the bottom surface 16 by laser cutting) having one or more surfaces (fig.11; surface inside of body(12) surround openings, cooling channel, inlet hole), wherein the second feature is a surface ablation defined along the first side of the third laminate section (page.5, para.0047, line 7-12; a cooling channel 22, an inlet 24, an outlet 26, and openings 28 as described herein may be formed on the bottom surface(second side of third laminate) by laser cutting( surface cutting as ablation)), the surface ablation having a shape complementary to the channel of the second laminate section (fig.15; the third laminate can be cut at bottom surface, and cooling channel, inlet at same spot as second laminate cooling channel, therefore, third and second appear a shape complementary to each other), and wherein during laying up (fig.15, 66), the surface ablation is positioned in communication with the channel of the second laminate section (fig.15, the laminate (10, third laminate) lay up to laminate (32) and bottom (second side) is surface cut, therefore, it communicates with the opening, cooling channel, inlet hole of the second laminate section).

17. The method of claim 16, wherein the through hole, the surface ablation of the third laminate section, the channel, and the surface ablation of the first laminate section define a cavity of the laminate component, (fig.15; the first laminate cooling channel can be cut on the upper surface, second laminate can be cut cooling channel through the body, third laminate can be cut cooling surface on the bottom, an inlet can be cut through the body in the third laminate. Therefore, a cavity can be formed in the laminate component after they layup). 

18.The method of claim 17, the method further comprises: machining (page.5, para.0047, line 12, machining) one or more cooling holes into at least one of the first laminate section (page.5 para.0047, line 7-12; an inlet 24, an outlet 26 may also be formed through the body or on the top surface 14 and/or bottom surface 16 of the first laminate), the second laminate section, and the third laminate section such that the cooling holes extend from the cavity to an outer surface of the laminate component (page.5,para.0047, line 14;  Subramanian is silent on the function in this embodiment as known function because Subramanian have taught function of inlet 24 in page.2, para.0027; an inlet 24 for the introduction of a cooling fluid into the cooling channel 22, therefore, the cooling holes extend from cooling channel as cavity to an outer surface of the laminate component).

19. The method of claim 12, wherein the laminate component is a flow path ( page.5 para.0047; a cooling channel 22, an inlet 24, an outlet 26 may also be formed) component of a gas turbine engine (see claim 15).

20. A method of forming a CMC laminate component (abstract) for a turbine engine (see claim 15), the method comprising: laser cutting (page.5, para.0047, line 12, laser cutting) a first laminate section (see figure 15 below where the examiner labeled originally not labeled first laminate section) to define a feature (fig.11; page.5, para.0047, line 7-12; first laminate forms a cooling channel 22, an inlet 24, an outlet 26, and openings 28 as described herein may be formed in or through the body 12 or on the top surface 14, the bottom surface 16, or both) having one or more surfaces (fig.11; surface inside of body(12) surround openings, cooling channel, inlet hole), laser cutting a second laminate section (see figure 15 below where the examiner labeled originally not labeled second laminate section) to define a feature (page.5 para.0047, line 13-17; a cooling channel 22, an inlet 24, an outlet 26, and openings 28 may also be formed through the body or on the top surface 14 and/or bottom surface 16 of the second laminate 32) having one or more surfaces (fig.11; surface inside of body(12) surround openings, cooling channel, inlet hole), laser cutting a third laminate section (see figure 15 below where the examiner labeled originally not labeled third laminate section) to define a feature (fig.11; page.5, para.0047, line 7-12; third laminate (10) forms a cooling channel 22, an inlet 24, an outlet 26, and openings 28 as described herein may be formed in or through the body 12 or on the top surface 14, the bottom surface 16, or both)  having one or more surfaces (fig.11; surface inside of body(12) surround openings, cooling channel, inlet hole), laying up the first, second, and third laminate sections to form at least a portion of the CMC laminate component (fig.15 and 16, 10s,32) and so that the feature of the first laminate section is in communication with the second laminate section and the feature of the second laminate section is in communication with the feature of the third laminate section in such a way that the feature of the first laminate section, the feature of the second laminate section, and the feature of the third laminate section define a cavity (fig.11; page.5, para.0047, line 3-5, 7-12; ; the body 12 of any one or more laminates 10 (first or third laminate), 32 (second laminate) as described herein may be cut out to form laminates having a desired body shape; first laminate (10) forms a cooling channel 22, an inlet 24, an outlet 26, and openings 28 as described herein may be formed in or through the body 12 or on the top surface 14, the bottom surface 16, or both; page.5 para.0047, line 13-17; a cooling channel 22, an inlet 24, an outlet 26, and openings 28 may also be formed through the body or on the top surface 14 and/or bottom surface 16 of the second laminate (32); page.5, para.0047, line 7-12; third laminate (10) forms a cooling channel 22, an inlet 24, an outlet 26, and openings 28 as described herein may be formed in or through the body 12 or on the top surface 14, the bottom surface 16, or both; fig.15; first, second and third laminates aligned together, since first laminate can be cut cooling channel on the upper surface of first laminate, second laminate can be cut cooling channel through the body at same spot, third laminate can be cut cooling channel at same spot on the bottom, therefore second laminate is a channel aligned with the surface of the first laminate and third laminate to form a cavity in the laminate component).

    PNG
    media_image2.png
    797
    1090
    media_image2.png
    Greyscale


Subramanian teaches the invention as discussed above, but is silent on infiltration (claim 12,14,17,20), first and second laminate is formed of one or more CMC plies(claim 13,20), forming cooling hole after infiltration (claim 18).
	
Morgan teaches:
12. infiltrating the laminate component with an infiltration material (page.4, para.0026; The cavities include a sufficient diameter and length such that the matrix material, such as silicon, does not infiltrate, or otherwise does not sufficiently infiltrate the cavity, such that the cavity remains open after densification).

14. during infiltrating, prevents the infiltration material from infiltrating therethrough (page.4, para.0026; The cavities include a sufficient diameter and length such that the matrix material, such as silicon, does not infiltrate, or otherwise does not sufficiently infiltrate the cavity, such that the cavity remains open after densification).

17. the surface ablation of the third laminate section, the channel, and the surface ablation of the first laminate section (see Subramanian discussed above) prevent the infiltration material from infiltrating into the cavity during infiltrating (page.4, para.0026; The cavities include a sufficient diameter and length such that the matrix material, such as silicon, does not infiltrate, or otherwise does not sufficiently infiltrate the cavity, such that the cavity remains open after densification).

20. infiltrating the CMC laminate component with an infiltration material, wherein when the CMC laminate component (see Subramanian discussed above) is infiltrated with the infiltration material; 
prevent the infiltration material from infiltrating into the cavity (page.4, para.0026; The cavities include a sufficient diameter and length such that the matrix material, such as silicon, does not infiltrate, or otherwise does not sufficiently infiltrate the cavity, such that the cavity remains open after densification).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Subramanian by using infiltrate with silicon as taught by Morgan in order to densifying laminate component. Infiltration allowing silicon or other materials to melt-infiltrate into the preform component, thereby the matrix material is solidified (page.3,para.0026).  

13. The method of claim 12, wherein the first laminate section (see Subramanian; figure 15 above where the examiner labeled originally not labeled first laminate section) is formed of one or more CMC plies (fig.5,60; a ceramic matrix composite ply; page.2, par.0024, line 5-6) and the second laminate section (see Subramanian figure 15 above where the examiner labeled originally not labeled first laminate section) is formed of one or more CMC plies (fig.5,60; a ceramic matrix composite ply; page.2, par.0024, line 5-6).

20. a first laminate section (see Subramanian figure 15 above where the examiner labeled originally not labeled first laminate section) formed of one or more CMC plies (fig.5,60; a ceramic matrix composite ply; page.2, par.0024, line 5-6);

a second laminate section (see Subramanian figure 15 above where the examiner labeled originally not labeled second laminate section) formed of one or more CMC plies (fig.5,60; a ceramic matrix composite ply; page.2, par.0024, line 5-6).

third laminate section (see Subramanian figure 15 above where the examiner labeled originally not labeled third laminate section) formed of one or more CMC plies (fig.5,60; a ceramic matrix composite ply; page.2, par.0024, line 5-6).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Subramanian by using CMC plies as taught by Morgan in order to increasing the rigidity of laminate by infiltrate with infiltration material, thereby extend the CMC component lifecycle; furthermore, CMC pile is easy for repair without replace whole CMC component. 

18. The method of claim 17, wherein after infiltrating the laminate component with the infiltration material during infiltrating (fig.7, the pre-cure (as infiltration) stack (717 in step 705) is partially cured to form a rigidized preform (615 in step 705), after the rigidized preform (615) is formed, a cavity (70) is formed in the rigidized preform (step 707)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Subramanian by forming cooling holes after laminate rigidized as taught by Morgan because no oxide layer may need to attach the through hole after infiltration.  The oxide layer protects the through hole during infiltration; however, forming through hole after infiltration can omit this step, thereby saving time and material for the whole process that improving the efficient of manufacture process. 

Tuertscher teaches:
12. wherein laser cutting the first laminate section forms an oxide layer on the one more surfaces of the feature (fig.3,30 - a fugitive material or inserts; fig.4, 230; page.3,para.0032, line 12-14; It should also be understood that the inserts 30 of FIG.3 become the cavities or features 230 in FIG.4. It is desirable that various CMC components have inner cavities 230 for various functions including, but not limited to, cooling slots, holes. page.4, para.0039, line 8; silicon oxide; page.3,para.0032, line 20-23;The inserts 30 are capable of formation in various manners, such as tape cast, preformed silicon oxide tubes, spray, screen print, rapid prototype polymer coating with boron nitride or injection molding; examiner note: all limitation disclosed above have noticed that silicon oxide can forms on the surface of feature as layer for CMC; for first laminate section and surface discussed above).

wherein laser cutting the second laminate section forms an oxide layer on the one more surfaces of the feature of the second laminate section (fig.3,30 - a fugitive material or inserts; fig.4, 230; page.3,para.0032, line 12-14; It should also be understood that the inserts 30 of FIG.3 become the cavities or features 230 in FIG.4. It is desirable that various CMC components have inner cavities 230 for various functions including, but not limited to, cooling slots, holes. page.4, para.0039, line 8; silicon oxide; page.3,para.0032, line 20-23;The inserts 30 are capable of formation in various manners, such as tape cast, preformed silicon oxide tubes, spray, screen print, rapid prototype polymer coating with boron nitride or injection molding; examiner note: all limitation disclosed above have noticed that silicon oxide can forms on the surface of feature as layer for CMC; for second laminate section and surface discussed above).

14. wherein laser cutting the third laminate section forms an oxide layer on the one more surfaces of the feature of the third laminate section (fig.3,30 - a fugitive material or inserts; fig.4, 230; page.3,para.0032, line 12-14; It should also be understood that the inserts 30 of FIG.3 become the cavities or features 230 in FIG.4. It is desirable that various CMC components have inner cavities 230 for various functions including, but not limited to, cooling slots, holes. page.4, para.0039, line 8; silicon oxide; page.3,para.0032, line 20-23;The inserts 30 are capable of formation in various manners, such as tape cast, preformed silicon oxide tubes, spray, screen print, rapid prototype polymer coating with boron nitride or injection molding; examiner note: all limitation disclosed above have noticed that silicon oxide can forms on the surface of feature as layer for CMC; for third laminate section and surface discussed above);
the oxide layer formed on the one or more surfaces of the feature of the third laminate section (fig.3,30 - a fugitive material or inserts; fig.4, 230; page.3,para.0032, line 12-14; It should also be understood that the inserts 30 of FIG.3 become the cavities or features 230 in FIG.4. It is desirable that various CMC components have inner cavities 230 for various functions including, but not limited to, cooling slots, holes. page.4, para.0039, line 8; silicon oxide; page.3,para.0032, line 20-23;The inserts 30 are capable of formation in various manners, such as tape cast, preformed silicon oxide tubes, spray, screen print, rapid prototype polymer coating with boron nitride or injection molding; examiner note: all limitation disclosed above have noticed that silicon oxide can forms on the surface of feature as layer for CMC; for third laminate section and surface discussed above).

16. and wherein laser cutting the third laminate section forms an oxide layer along the one or more surfaces of the surface ablation at the first side of the third laminate section (fig.3,30 - a fugitive material or inserts; fig.4, 230; page.3,para.0032, line 12-14; It should also be understood that the inserts 30 of FIG.3 become the cavities or features 230 in FIG.4. It is desirable that various CMC components have inner cavities 230 for various functions including, but not limited to, cooling slots, holes. page.4, para.0039, line 8; silicon oxide; page.3,para.0032, line 20-23;The inserts 30 are capable of formation in various manners, such as tape cast, preformed silicon oxide tubes, spray, screen print, rapid prototype polymer coating with boron nitride or injection molding; examiner note: all limitation disclosed above have noticed that silicon oxide can forms on the surface of feature as layer for CMC; for third laminate section and surface ablation discussed above).

17. and wherein the oxide layers formed on the one or more surfaces that define the through hole (fig.3,30 - a fugitive material or inserts; fig.4, 230; page.3,para.0032, line 12-14; It should also be understood that the inserts 30 of FIG.3 become the cavities or features 230 in FIG.4. It is desirable that various CMC components have inner cavities 230 for various functions including, but not limited to, cooling slots, holes. page.4, para.0039, line 8; silicon oxide; page.3,para.0032, line 20-23;The inserts 30 are capable of formation in various manners, such as tape cast, preformed silicon oxide tubes, spray, screen print, rapid prototype polymer coating with boron nitride or injection molding; examiner note: all limitation disclosed above have noticed that silicon oxide can forms on the surface of feature as layer for CMC; for through hole in third laminate discussed above).

20. wherein laser cutting the first laminate section forms an oxide layer on the one more surfaces of the feature (fig.3,30 - a fugitive material or inserts; fig.4, 230; page.3,para.0032, line 12-14; It should also be understood that the inserts 30 of FIG.3 become the cavities or features 230 in FIG.4. It is desirable that various CMC components have inner cavities 230 for various functions including, but not limited to, cooling slots, holes. page.4, para.0039, line 8; silicon oxide; page.3,para.0032, line 20-23;The inserts 30 are capable of formation in various manners, such as tape cast, preformed silicon oxide tubes, spray, screen print, rapid prototype polymer coating with boron nitride or injection molding; examiner note: all limitation disclosed above have noticed that silicon oxide can forms on the surface of feature as layer for CMC; for first laminate section and surface discussed above).

wherein laser cutting the second laminate section forms an oxide layer on the one more surfaces of the feature of the second laminate section (fig.3,30 - a fugitive material or inserts; fig.4, 230; page.3,para.0032, line 12-14; It should also be understood that the inserts 30 of FIG.3 become the cavities or features 230 in FIG.4. It is desirable that various CMC components have inner cavities 230 for various functions including, but not limited to, cooling slots, holes. page.4, para.0039, line 8; silicon oxide; page.3,para.0032, line 20-23;The inserts 30 are capable of formation in various manners, such as tape cast, preformed silicon oxide tubes, spray, screen print, rapid prototype polymer coating with boron nitride or injection molding; examiner note: all limitation disclosed above have noticed that silicon oxide can forms on the surface of feature as layer for CMC; for second laminate section and surface discussed above).

wherein laser cutting the third laminate section forms an oxide layer on the one more surfaces of the feature of the third laminate section(fig.3,30 - a fugitive material or inserts; fig.4, 230; page.3,para.0032, line 12-14; It should also be understood that the inserts 30 of FIG.3 become the cavities or features 230 in FIG.4. It is desirable that various CMC components have inner cavities 230 for various functions including, but not limited to, cooling slots, holes. page.4, para.0039, line 8; silicon oxide; page.3,para.0032, line 20-23;The inserts 30 are capable of formation in various manners, such as tape cast, preformed silicon oxide tubes, spray, screen print, rapid prototype polymer coating with boron nitride or injection molding; examiner note: all limitation disclosed above have noticed that silicon oxide can forms on the surface of feature as layer for CMC; for third laminate section and surface discussed above).

the oxide layers formed on the one or more surfaces of the features of the first laminate section, the second laminate section, and the third laminate section (fig.3,30 - a fugitive material or inserts; fig.4, 230; page.3,para.0032, line 12-14; It should also be understood that the inserts 30 of FIG.3 become the cavities or features 230 in FIG.4. It is desirable that various CMC components have inner cavities 230 for various functions including, but not limited to, cooling slots, holes. page.4, para.0039, line 8; silicon oxide; page.3,para.0032, line 20-23;The inserts 30 are capable of formation in various manners, such as tape cast, preformed silicon oxide tubes, spray, screen print, rapid prototype polymer coating with boron nitride or injection molding; examiner note: all limitation disclosed above have noticed that silicon oxide can forms on the surface of feature as layer for CMC; for first, second, third laminate section and surface discussed above).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Subramanian in view of Morgan by using silicon oxide material on the surface of feature as taught by Tuertscher because an internal cavity may be formed within a CMC preform and ingress of the molten silicon infiltrant into the internal cavity during melt infiltration may be prevented or at least inhibited by use of specific inserts 30 (page.4, para.0038, line 1-4); in addition, the silicon is a high-barrier layer against moisture, gas to protect laminate cavity. 
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0238178, US 2017/0328223, US 10094054, US 2017/0140835, US 2006/0121265.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HELENA KOSANOVIC/ 	Supervisory Patent Examiner, 
Art Unit 3761                                                                                                                                                                                         


/YI . HAO/
Examiner, Art Unit 3761